DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 05/17/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 21 and 29 define in part “the at least three cameras being in a regular or irregular setting located in such a manner…”.  The bolded elements are deemed unclear.  What defines a regular or irregular setting in terms of the at least three cameras?  The examiner found support for clarification in para. 0051 which needs to be incorporated into the claims.  Para. 0051 defines that the cameras may be regularly spaced or irregularly spaced.  Furthermore, if claimed, what is regularly spaced or irregularly spaced?  It appears that regularly spaced is meant to mean equal distance such as the cameras are spaced at an equal distance respectively from each other and irregularly spaced is meant to mean that the cameras are spaced at unequal distances respectively from each other.  Please clarify this in the independent claims.
Dependent claims 8 and 28 define the limitation, “eight wide-field cameras positioned essentially at respective corners of a virtual cube and each having a direction of optical axis essentially from the center point of the virtual cube to the corner in a regular manner,”  The bolded elements are deemed unclear.  What is a regular manner in terms of the camera’s optical axis direction?  Please clarify these claims.
Dependent claim 25 defines the limitation “wherein said overlap region has a simply connected topology”.  The bolded elements are deemed unclear.  A simply connected topology is attempted to be explicitly defined in para. 0102 stating “The overlap region may have a simply connected topology, meaning that it forms a contiguous surface with no holes, or essentially no holes so that the disparity can be obtained across the whole viewing surface, or at least for the majority of the overlap region”.  This bolded element is not explicitly defined in the specification because the overlap region may have a contiguous surface with no holes across the whole viewing surface, may have a contiguous surface with no holes across the majority of the overlap region, may have a contiguous surface with essentially no holes (i.e. a tolerance of some sort) across the whole viewing surface, may have a contiguous surface with essentially no holes (i.e. a tolerance of some sort) across the majority of the overlap region.  Please clarify this element in the claim above.

Allowable Subject Matter
Claims 1-8 and 21-35  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art could not anticipate or render obvious the following limitations taken within the other limitations in the independent claims, “create a first image for the left eye and a second image for the right eye for stereo viewing by stitching together sections of images from said at least three cameras so that seams between stitched images are positioned away from a centerline of one or more of the first viewpoint and the second viewpoint, wherein a stitching point of the first image and a stitching point of the second image are changed dynamically based on the head orientation to increase an area around a particular region of the view that is taken from a nearest on the first camera and second camera to the position of the left eye and the position of the right eye, respectively;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486